JUDGE BULLITT
delivered the opinion of the court:
It was proved by appellant’s witnesses that he entered upon the land as tenant of John- Cox, and so held it until the death of John Cox. John Cox’s declarations, contained in the deposition read by the appellee, were, therefore, properly allowed to go before the jury.
We cannot review the action of the court below in giving instructions asked by the appellee, and in refusing some of those asked by the appellant, because the record does not show that the appellant excepted to the ruling of the court with reference thereto. He objected to the giving of the instructions asked for by the appellee, but did not except to the decision of the court with reference thereto. Hence he cannot avail himself of the errors, if any, in said instructions {Code, sec. 364; 2 Met. 538, 558.) There was certainly evidence sufficient to support the verdict.
The judgment is affirmed.